Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-2, 4, 6, 9, 11, 14, and 17-21, 23-41 are currently pending. Claims 3, 5, 7-8, 10, 12-13, 15-16, and 22 have been canceled. Claims 32-41 are new and claims 1-2, 4, 6, 11, 14, and 17-19, 21, 23-31 are currently amended.
Note: Claim 20 status identifier as “Previously presented” is incorrect and the amendment to correct the dependency from claim 174 to claim 17 was not proper. Amendments to the claims should apply with strikeouts and/or underlines. Without further ado, Examiner will take note that claim 20 is “Currently Amended” and its dependency is to claim 17.

Response to Applicant’s Remarks
Applicant’s remarks filed 08/08/2022 have been fully considered and are rendered moot because all pending claims introduces new subject matters that change the scope of the claimed invention, therefore all prior rejections have been withdrawn. Upon further consideration, new grounds of rejections are made as shown below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first control unit (controller 110, fig.1 and [0020]), a second control unit (monitoring apparatus 120, fig.1 and [0021]), a display unit (display 160, fig.1), and a storage unit (memory).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-2, 4, 6, 9, 11, 14, and 17-21, 23-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 14, 17-19 and 40-41 each recite the following limitations in combination that are grammatically wordy and unclear hence render the claims indefinite (Claims 1, 14, 17-19 and 40-41 recite the same limitations at issue): 
1. An information processing apparatus configured to, in a system including a plurality of sensors and a plurality of apparatuses, acquire information regarding the apparatuses, the plurality of sensors being configured to output sensor signals in accordance with operation of the apparatuses, the apparatus including a first apparatus and a second apparatus, the information processing apparatus comprising: 
a first control unit configured to cause the first apparatus to operate in a first cycle and the first apparatus and the second apparatus to operate in a second cycle next to the first cycle based on control signals; and 
a second control unit configured to acquire the sensor signals, the control signals, and operation information that is information regarding operation of the first apparatus and the second apparatus, 
wherein based on the operation information, the second control unit identifies, as a first sensor signal and a first control signal that are to be associated with the first apparatus, the sensor signals and the control signals that are outputted in the first cycle, and 
wherein based on the operation information, the second control unit identifies, as a second sensor signal and a second control signal that are to be associated with the second apparatus, the sensor signals and the control signals other than the first sensor signal and the first control signal, among the sensor signals and the control signal that are outputted in the second cycle.
The underlining limitations in particular, are unclear because the combination of elements are not clearly correlated or associated. The combination of elements includes the control signals, the sensor signals, the first apparatus, the second apparatus, the first sensor signal, the second sensor signal, the first cycle, and the second cycle.
Claims 1, 14, 17, 18, 19, 40 and 41 recite the elements “the apparatuses” and “the apparatus including a first apparatus and a second apparatus” that fail to provide antecedent basis that renders the claims indefinite. See element “a plurality of apparatuses” as previously introduced in each of the claims.
Claims 1, 14, 17, 18, 19, 40 and 41 recite the element “that is information” that fail to provide antecedent basis that renders the claims indefinite. See element “acquire information” as previously introduced in each of the claims.
Claim 2 recites the element “the acquisition unit” that fails to provide antecedent basis hence renders the claim indefinite. Claim 2 depends on claim 1 and claim 1 has been amended to now recite “a first control unit” or “a second control unit” in place of “an acquisition unit”.
Claim 17 recites the elements “the first control unit” and “the second control unit” that fail to provide antecedent basis hence render the claim indefinite. See element “a control unit and an acquisition unit” as previously introduced in the claim. 
Claim 17 recites the elements “the information processing apparatus including a control unit and an acquisition unit…causing, by the first control unit…and acquiring, by the second control unit” that are inconsistent for the same element/structure hence render the claim unclear and indefinite. As currently amended in claims 1, 14, 18 and 19, the “control unit” and the “acquisition unit” have been replaced with “a first control unit” or “a second control unit”.
Claims 18-19 recite in the preamble of “A display apparatus/a control method of a display apparatus configured to display, on a display unit…information regarding the apparatuses” but yet the body fails to support the preamble of the claims. The body of the claims fail to mention or apply the display apparatus or a control method of a display apparatus, hence render the claims indefinite.
Claim 19 recites the element “the first control unit” and “the second control unit” that fail to provide antecedent basis hence render the claim indefinite.
Claim 20 recites the feature “a program capable of executing the information processing method” that renders the claim indefinite. A program cannot execute the method but a computer/processor can execute the method based on the program instructions.
Claim 40 recites the limitations “the apparatus including a first apparatus, a second apparatus, a first control apparatus, and a second control apparatus, the information processing system comprising: the first control apparatus…and the second control apparatus” that is unclear hence renders the claim indefinite. The “apparatus” and the “information processing system” each cannot include both the “first control apparatus” and the “second control apparatus”. Furthermore, the “apparatus” in accordance with the specification, includes a plurality of sensors, a pneumatic device, and/or a robot (See at [0020]) but does not disclose to include “a first control apparatus” nor “a second control apparatus”. The “apparatus” as recited in claims 1, 14, 17, 18, 19, and 41 appears to be consistent with the specification, therefore claim 40 is unclear and indefinite.
Claim 41 recites the limitations “the apparatus including a first apparatus, a second apparatus, a first control apparatus, and a second control apparatus” that is unclear hence renders the claim indefinite. The “apparatus” in accordance with the specification, includes a plurality of sensors, a pneumatic device, and/or a robot (See at [0020]) but does not disclose to include “a first control apparatus” nor “a second control apparatus”. The “apparatus” as recited in claims 1, 14, 17, 18, 19, and 40 appears to be consistent with the specification, therefore claim 41 is unclear and indefinite. 
Claims 2, 4, 6, 9, 11, 20-21, 23-39 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1 or 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1-2, 4, 6, 9, 11, 14, and 17-18, 20-21, 23-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 14, and 17 each recites similarly the elements “the information processing apparatus comprising: a first control unit…and a second control unit” that fail to comply with the written description requirement. The written description discloses of a production system including a monitoring apparatus 120, a controller 110 (PLC), a production line 100 with processes A-C of 101-103 (See figure 1). And further discloses the programmable logic controller (PLC) 110 is singular and being referred as “a control apparatus”, “a controller”, “a control unit”, or “a PLC” (See Specification at [0020]) and that the monitoring apparatus 120 being referred as a monitoring unit or a control unit (at [0021]). As recited in each of the claims, “the information processing apparatus” is part of “a system” then “the information processing apparatus” is the monitoring apparatus 120 or a controller 110 (PLC) but not both. Even if the “information processing apparatus” is being referred as the monitoring apparatus 120 or the controller 110 (PLC), then the written description fails to provide support for the claimed limitations where the monitoring apparatus 120 or the controller 110 (PLC) also includes “a first control unit” and “a second control unit”.
Claim 18 recites the elements “the display apparatus comprising: a first control unit…and a second control unit” that fail to comply with the written description requirement. The written description discloses of a production system including a monitoring apparatus 120, a controller 110 (PLC), a production line 100 with processes A-C of 101-103 (figure 1), wherein the monitoring apparatus 120 further includes a display unit 160 (at [0021]). If the “the display apparatus” is being referred as the monitoring apparatus 120 then the written description fails to provide support for the claimed limitations where the monitoring apparatus 120 also includes “a first control unit” and “a second control unit”.
Claims 2, 4, 6, 9, 11, 20-21, 23-39 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1 or 17.

 Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Wang (US 2015/0323926) teaches an information processing apparatus (production system 12, figs.1-2) configured to, in a system (facilities 14A-C of assembly lines, par.0036) including a plurality of sensors and a plurality of apparatuses, acquire information regarding the apparatuses, the sensors being configured to output sensor signals in accordance with operation of the apparatuses, the information processing apparatus (including plurality of manufacturing facilities 14a-x, where each manufacturing facilities 14a-x includes multiple machines 16a-y to operate the manufacturing or assembly operations and each machines 16a-y includes multiple machine elements E1-E10 being monitored by multiple sensors S1-S10, figs.1-2 and par.0026, par.0046), the information processing apparatus (system 12, figs.1-2) comprising: 
a control unit (controllers L1-L4) configured to cause, among the plurality of apparatuses, a predetermined apparatus to operate based on a control signal (controllers L1-L4 performs specific functions in controlling and monitoring the operation of each machines 16A-Y, par.0029; controlling the operations of elements E1-E10, par.0045-0046); and 
an acquisition unit (enterprise server L4, fig.1) configured to acquire the sensor signals, the control signals, and operation information that is information regarding operation of the predetermined apparatus (sensors S1-S10, fig.2, senses condition transitions for each of elements E1-E10, the timing of condition transitions for each of the elements E1 . . . E4 when performing an operation commanded by the automation controller function, par.0045-0046); 
wherein, based on the operation information, the acquisition unit identifies a predetermined sensor signal and a predetermined control signal that are to be associated with the predetermined apparatus, among the sensor signals and the control signals (identifying issues associate with multiple machines E1-E7 based on operation states Op1-Op9 of the multiple machines where baseline cycles indicator 29 are compared to actual cycle indicator 31 of the sequence of operation SOP39, fig.8 and par.0056).  

Tsuda et al. (EP 1918885, May 7, 2008) teaches an information processing apparatus (operating condition monitoring apparatus 20, figs.1-2 and par.0066) configured to, in a system (in a production system of fig.1) including a plurality of sensors and a plurality of apparatuses (plurality of production apparatuses 11 and plurality of data collection systems 13, par.0056 and figs.1-2, where data collection systems 13 obtain various operation information of apparatuses 11 from sensors that includes ON or OFF pulse data, par.0059), acquire information regarding the apparatuses, the sensors being configured to output sensor signals in accordance with operation of the apparatuses (obtaining operation information 201, load-time information 203, time-information 202, and operating-time information 204 of apparatuses 11, par.0059, par.0066-0067), the information processing apparatus (figs.1-2) comprising: 
a control unit (programmable controller 12 of each production apparatus 11, fig.1) configured to cause, among the plurality of apparatuses, a predetermined apparatus to operate based on a control signal (programmable controller 12 of each production apparatus 11 to control the operation of each apparatus 11 in accordance with command signals such as On/Off signals, fig.1 and par.0058); and 
an acquisition unit (operating condition monitoring apparatus 20, fig.2) configured to acquire the sensor signals (data collection systems 13 obtains from sensors, par.0059), the control signals (On/Off signals, fig.1 and par.0058), and operation information that is information regarding operation of the predetermined apparatus (various operation information of apparatuses 11 such as initiation and termination of various operations and control of the apparatus 11, ON and OFF of a warning sound, ON/OFF state and blinking state of signal lights, par.0057; obtaining operation information 201, load-time information 203, time-information 202, and operating-time information 204 of apparatuses 11, par.0059, par.0066-0067); 
wherein, based on the operation information, the acquisition unit identifies a predetermined sensor signal and a predetermined control signal that are to be associated with the predetermined apparatus, among the sensor signals and the control signals (timing periods with 5 states information of each apparatuses 11 represent with periods being “ON” [sensors with ON or OFF states, par.0059] with the initiation time and termination time for each period as shown in figs. 6-7 and par.0131, and the states are associated with identification information to identify each production apparatus 11 based on node name [equipment A], figs.8-9 and par.0128-0132).  

Sakurai (JP 5021547) teaches a production system and method configured to produce an article using at least a first apparatus and a second apparatus (production line 120 including plurality of automatic machines arranged along the production line to manufacture workpiece W, fig.2 and p.5, plurality of automatic machine 101 as shown in fig.2, includes plurality of devices operating in operating state of the automatic machine, p.2; plurality of devices of each automatic machine of plurality of machines operating in the production line is interpreted to include at least a first and a second apparatus) comprising: 
a control unit configured to control an operation of the first apparatus based on a first control signal and control an operation of the second apparatus based on a second control signal (PLC 103 controls the automatic machine 101 of plurality of automatic machines including plurality of devices, fig.2 and p.5, PLC 103 controls the plurality of devices of each automatic machines in accordance with a program using ladder language provided with sequence control operations, p.2-5); 
a first sensor configured to output a first sensor signal; and a second sensor configured to output a second sensor signal (each automatic machine includes plurality of devices that includes plurality of sensors for monitoring operation of the automatic machine as controlled in sequence, p.2, and to detect the on/off timing period in which the automatic machine 101 works/operates on the first sample, the second sample, to the nth cycle, p.5; fig.3 teaches the first cycle starts when first sample/workpiece is delivered to the automatic machine 101, p.5), 
wherein the control unit compares a first time period from a beginning of the operation of the first apparatus to the output of the first sensor signal with a first threshold value, and compares a second time period from a beginning of the operation of the second apparatus to the output of the second sensor signal with a second threshold value (detecting the operation timings of a plurality of devices in the operating state of each automatic machine, compares the detected timings with a reference timing data to determine whether they are within the allowable range or out of allowable range, p.2, where the reference data includes the minimum time and the maximum time that each device is turned on or off when the automatic machine is operated for a plurality of cycles, p.2; allowable range with minimum and maximum time are interpreted to include the first threshold and the second threshold values).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        October 13, 2022